     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 1 of 14 Page ID #:1




 1
     Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2   Scott Alan Burroughs (SBN 235718)
 3
     scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4   tbarrett@donigerlawfirm.com
 5
     DONIGER / BURROUGHS
     603 Rose Avenue
 6   Venice, California 90291
 7
     Telephone: (310) 590-1820
     Attorneys for Plaintiff
 8

 9                      UNITED STATES DISTRICT COURT

10                     CENTRAL DISTRICT OF CALIFORNIA

11   NOVELTY TEXTILE, INC., a California Case No.:
12
     Corporation,
                                           PLAINTIFF’S COMPLAINT FOR:
13   Plaintiff,
                                           1. COPYRIGHT INFRINGEMENT;
14
     vs.                                          2. VICARIOUS AND/OR
15                                                   CONTRIBUTORY COPYRIGHT
                                                     INFRINGEMENT
16
     AMAZON.COM, INC., a Delaware
     corporation; WALMART INC., a
17   Delaware corporation; LA DESIGNER            Jury Trial Demanded
18
     CLOTHING d/b/a “Isaac Liev,” a
     California Corporation; FRESHLOOK
19   LLC, a California limited liability
20
     company; POWER ZXZ LLC, a Colorado
     limited liability company; TRANSFORM
21   SR BRANDS LLC, individually and d/b/a
22
     “Sears” and “Kmart,” a Delaware limited
     liability company; HANG SANG
23   ACCESSORIES LLC d/b/a “Unomatch
24   Shop,” a New Jersey limited liability
     company; FREE STREET MARKETING
25   LLC d/b/a “NiceHiney.com,” a Maine
26   limited liability company;
     SPORTSONGOING.COM, a business
27   entity of unknown form; LUCKY
28
                                            -1-

                                         COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 2 of 14 Page ID #:2




 1
     GLOBAL INC. d/b/a “Luck Global
     Shop,” a California corporation; YUAN
 2   CHENG GLOBAL INC, a California
 3
     corporation; and DOES 1 through 10,

 4   Defendants.
 5         Plaintiff NOVELTY TEXTILE, INC. (“NOVELTY”) by and through its
 6   undersigned attorneys, hereby prays to this honorable Court for relief based on the
 7   following:
 8

 9                                 JURISDICTION AND VENUE
10         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101
11   et seq.
12         2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
13   1338 (a) and (b).
14         3. Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
15   1400(a) in that this is the judicial district in which a substantial part of the acts and
16   omissions giving rise to the claims occurred.
17                                          PARTIES
18         4. Plaintiff NOVELTY is a corporation organized and existing under the laws
19   of the State of California.
20         5. Plaintiff is informed and believes and thereon alleges that Defendant
21   AMAZON.COM, INC. (“Amazon”) a Delaware corporation doing business in and
22   with the State of California and this District.
23         6. Plaintiff is informed and believes and thereon alleges that Defendant
24   WALMART INC. (“Walmart”) is a Delaware corporation doing business in and
25   with the State of California and this District.
26         7. Plaintiff is informed and believes and thereon alleges that Defendant LA
27   DESIGNER CLOTHING, doing business as “Isaac Liev”, (collectively, “Isaac
28
                                                -2-

                                            COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 3 of 14 Page ID #:3




 1   Liev”) is a California corporation with its principal place of business located at 3133
 2   East 12th Street, Los Angeles, CA 90023.
 3         8. Plaintiff is informed and believes that FRESHLOOK LLC (“Freshlook”) is
 4   a California limited liability company with its principal place of business located at
 5   4441 Baldwin Avenue, Suite D, El Monte, CA 91731.
 6         9. Plaintiff is informed and believes and thereon alleges that Defendant
 7   POWER ZXZ LLC (“Power ZXZ”) is a Colorado limited liability company doing
 8   business in and with the State of California and this District.
 9         10. Plaintiff is informed and believes and thereon alleges that Defendant
10   TRANSFORM SR BRANDS LLC, individually and doing business as “Sears” and
11   “Kmart” (collectively “SR Brands”) is a Delaware limited liability company doing
12   business in and with the State of California and this District.
13         11. Plaintiff is informed and believes and thereon alleges that Defendant
14   HANG SANG ACCESSORIES LLC, individually and doing business as “Unomatch
15   Shop” (collectively, “Unomatch”) is a New Jersey limited liability company doing
16   business in and with the State of California and this District.
17         12. Plaintiff is informed and believes and thereon alleges that Defendant FREE
18   STREET MARKETING LLC, doing business as “NiceHiney.com” (collectively
19   “NiceHiney”) is a Maine limited liability company doing business in and with the
20   State of California and this District.
21         13. Plaintiff is informed and believes and thereon alleges that Defendant
22   SPORTSONGOING.COM (“SportsOngoing”) is a business entity of unknown form
23   doing business in and with the State of California and this District.
24         14. Plaintiff is informed and believes and thereon alleges that Defendant
25   LUCKY GLOBAL INC., doing business as “Luck Global Shop” (collectively
26   “Lucky Global”), is a California corporation with its principal place of business
27   located at 17008 Evergreen Place, Suite D, City of Industry, CA 93013.
28
                                                 -3-

                                              COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 4 of 14 Page ID #:4




 1         15. Plaintiff is informed and believes and thereon alleges that Defendant
 2   YUAN CHENG GLOBAL INC (“Yuan Cheng”) is a California corporation with its
 3   principal place of business located at 2222 Lee Avenue, South El Monte, CA 91733.
 4         16. Plaintiff is informed and believes and thereon alleges that Defendant DOES
 5   1-4, inclusive, are manufacturers, and/or vendors (and/or agent or employee of
 6   manufacturers or vendors) of garments to Defendant, which DOE Defendants have
 7   manufactured and/or supplied and are manufacturing and/or supplying fabrics and
 8   other product printed with Plaintiff’s copyrighted design (as hereinafter defined)
 9   without Plaintiff’s knowledge or consent or have contributed to said infringement.
10   The true names, whether corporate, individual or otherwise of Defendants DOES 1-
11   4, inclusive, are presently unknown to Plaintiff, which therefore sues said
12   Defendants by such fictitious names and will seek leave to amend this complaint to
13   show their true names and capacities when same have been ascertained.
14         17. Defendants DOES 5 through 10, inclusive, are other parties not yet
15   identified who have infringed Plaintiff’s copyrights, have contributed to the
16   infringement of Plaintiff’s copyrights, or have engaged in one or more of the
17   wrongful practices alleged herein, including but not limited to retail stores and others
18   who have sold the garments at issue in this case. The true names, whether corporate,
19   individual or otherwise, of Defendants 5 through 10, inclusive, are presently
20   unknown to Plaintiff, which therefore sues said Defendants by such fictitious names,
21   and will seek leave to amend this Complaint to show their true names and capacities
22   when same have been ascertained.
23         18. Plaintiff is informed and believes and thereon alleges that at all times
24   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
25   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
26   at all times acting within the scope of such agency, affiliation, alter-ego relationship
27   and/or employment; and actively participated in or subsequently ratified and
28
                                               -4-

                                           COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 5 of 14 Page ID #:5




 1   adopted, or both, each and all of the acts or conduct alleged, with full knowledge of
 2   all the facts and circumstances, including, but not limited to, full knowledge of each
 3   and every violation of Plaintiff’s rights and the damages to Plaintiff proximately
 4   caused thereby.
 5                        CLAIMS RELATED TO DESIGN 2271
 6         19. Prior to the conduct complained of herein, Plaintiff composed an original
 7   two-dimensional artwork for purposes of textile printing. Plaintiff allocated the
 8   Design 2271 (hereinafter “Subject Design”).
 9         20. The Subject Design is an original creation of Plaintiff and Plaintiff’s design
10   team, and is, and at all relevant times, was owned exclusively by Plaintiff.
11         21. Plaintiff holds a United States Copyright Registration covering the Subject
12   Design and is allocated Registration Number VA 1-799-521.
13         22. Plaintiff is informed and believes and thereon alleges that, without
14   Plaintiff’s authorization, Amazon, Walmart, Isaac Liev, Freshlook, Power ZXZ, SR
15   Brands, Unomatch, NiceHiney, SportsOngoing, Lucky Global, Yuang Cheng, and
16   certain DOE Defendants created, sold, manufactured, caused to be manufactured,
17   and distributed garments comprised of fabric featuring a design which is identical, or
18   substantially similar, to Subject Design (hereinafter “Infringing Product”) without
19   Plaintiff’s authorization. Such Accused Product includes, but is not limited to, the
20   following product:
21

22

23

24

25

26

27   ///
28
                                               -5-

                                           COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 6 of 14 Page ID #:6




 1        a) garments allocated Item No. 505871323 and sold by Walmart and Power
 2           ZXZ under the label “ZXZY” (“Infringing Product A”):
 3
               Subject Design:                 Infringing Product A (505871323):

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18                   Detail                                  Detail
19

20

21

22

23

24

25

26

27

28
                                          -6-

                                       COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 7 of 14 Page ID #:7




 1        b) garments allocated Item No. 624971923 and sold by Amazon, Walmart,
 2           Freshlook, and Isaac Liev (“Infringing Product B”):
 3
                 Subject Design:                  Infringing Product B (624971923):

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
                                                               Detail
18                   Detail

19

20

21

22

23

24

25

26

27

28
                                           -7-

                                        COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 8 of 14 Page ID #:8




 1        c) garments allocated Item No. SY1012 and sold by SR Brands and Unomatch
 2           under the label “ZXZY” (“Infringing Product C”):
 3
                Subject Design:                   Infringing Product C (SY1012):

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17
                                                             Detail
18                   Detail

19

20

21

22

23

24

25

26

27

28
                                           -8-

                                       COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 9 of 14 Page ID #:9




 1        d) garments allocated, inter alia, Item No. E83001032 and sold by Amazon,
 2           Walmart, NiceHiney, SportsOngoing, Lucky Global, and Yuan Cheng
 3           (“Infringing Product D”):
 4
                 Subject Design:                  Infringing Product D (E83001032):

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

                     Detail                                    Detail
18

19

20

21

22

23

24

25

26

27

28
                                            -9-

                                         COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 10 of 14 Page ID #:10




 1          23. The comparisons of the Subject Design and Infringing Product depicted
 2    above make it apparent that the composition, layout, and arrangement of the design,
 3    and all elements therein, are strikingly similar and nearly identical.
 4                               FIRST CLAIM FOR RELIEF
 5             (For Copyright Infringement – Against All Defendants, and Each)
 6          24. Plaintiff repeats, realleges, and incorporates herein by reference as though
 7    fully set forth, the allegations contained in the preceding paragraphs of this
 8    Complaint.
 9          25. Plaintiff is informed and believes and thereon alleges that Defendants, and
10    each of them, had access to the Subject Design, including, without limitation,
11    through (a) access to Plaintiff’s showroom and/or design library; (b) access to
12    illegally distributed copies of the Subject Design by third-party vendors and/or DOE
13    Defendants, including without limitation international and/or overseas converters
14    and printing mills; (c) access to Plaintiff’s strike-offs and samples, and (d) garments
15    manufactured and sold to the public bearing fabric lawfully printed with the Subject
16    Design by Plaintiff for its customers.
17          26. Plaintiff is informed and believes and thereon alleges that one or more of
18    the Defendants manufactures garments and/or is a garment vendor. Plaintiff is
19    further informed and believes and thereon alleges that said Defendant(s) has an
20    ongoing business relationship with Defendant retailers, and each of them, and
21    supplied garments to said retailers, which garments infringed the Subject Design in
22    that said garments were composed of fabric which featured unauthorized print
23    design(s) that were identical or substantially similar to the Subject Design, or were
24    an illegal derivation or modification thereof.
25          27. Plaintiff is informed and believes and thereon alleges that Defendants, and
26    each of them, infringed Plaintiff’s copyrights by creating, making, and/or developing
27    directly infringing and/or derivative works from the Subject Design and by
28
                                                 - 10 -

                                               COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 11 of 14 Page ID #:11




 1    producing, distributing and/or selling garments which infringe the Subject Design
 2    through a nationwide network of retail stores, catalogues, and through on-line
 3    websites.
 4          28. Due to Defendants’ acts of infringement, Plaintiff has suffered substantial
 5    damages to its business in an amount to be established at trial.
 6          29. Due to Defendants’ acts of infringement, Plaintiff has suffered general and
 7    special damages in an amount to be established at trial.
 8          30. Due to Defendants’ acts of copyright infringement as alleged herein,
 9    Defendants, and each of them, have obtained direct and indirect profits they would
10    not otherwise have realized but for their infringement of the Subject Design. As
11    such, Plaintiff is entitled to disgorgement of Defendant’s profits directly and
12    indirectly attributable to Defendant’s infringement of the Subject Design in an
13    amount to be established at trial.
14          31. Plaintiff is informed and believes and thereon alleges that Defendants, and
15    each of them, have committed acts of copyright infringement, as alleged above,
16    which were willful, intentional and malicious, which further subjects Defendants,
17    and each of them, to liability for statutory damages under Section 504(c)(2) of the
18    Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
19    per infringement. Within the time permitted by law, Plaintiff will make its election
20    between actual damages and statutory damages.
21                              SECOND CLAIM FOR RELIEF
22         (For Vicarious and/or Contributory Copyright Infringement - Against All
23                                         Defendants)
24          32. Plaintiff repeats, realleges, and incorporates herein by reference as though
25    fully set forth, the allegations contained in the preceding paragraphs of this
26    Complaint.
27

28
                                                - 11 -

                                            COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 12 of 14 Page ID #:12




 1             33. Plaintiff is informed and believes and thereon alleges that Defendants
 2    knowingly induced, participated in, aided and abetted in and profited from the illegal
 3    reproduction and/or subsequent sales of garments featuring the Subject Design as
 4    alleged herein.
 5             34. Plaintiff is informed and believes and thereon alleges that Defendants, and
 6    each of them, are vicariously liable for the infringement alleged herein because they
 7    had the right and ability to supervise the infringing conduct and because they had a
 8    direct financial interest in the infringing conduct.
 9             35. By reason of the Defendants’, and each of their acts of contributory and
10    vicarious infringement as alleged above, Plaintiff has suffered and will continue to
11    suffer substantial damages to its business in an amount to be established at trial, as
12    well as additional general and special damages in an amount to be established at
13    trial.
14             36. Due to Defendants’, and each of their acts of copyright infringement as
15    alleged herein, Defendants, and each of them, have obtained direct and indirect
16    profits they would not otherwise have realized but for their infringement of the
17    Subject Design. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
18    directly and indirectly attributable to Defendants’ infringement of the Subject
19    Design, in an amount to be established at trial.
20             37. Plaintiff is informed and believes and thereon alleges that Defendants, and
21    each of them, have committed acts of copyright infringement, as alleged above,
22    which were willful, intentional and malicious, which further subjects Defendants,
23    and each of them, to liability for statutory damages under Section 504(c)(2) of the
24    Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
25    per infringement. Within the time permitted by law, Plaintiff will make its election
26    between actual damages and statutory damages.
27

28
                                                 - 12 -

                                              COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 13 of 14 Page ID #:13




 1                                    PRAYER FOR RELIEF
 2         Wherefore, Plaintiff prays for judgment as follows:
 3                                     Against All Defendants
 4                With Respect to Each Claim for Relief
 5            a. That Defendants, their agents and employees be enjoined from
 6               infringing Plaintiff’s copyrights in any manner, specifically those for the
 7               Subject Design;
 8            b. That Plaintiff be awarded all profits of Defendants plus all losses of
 9               Plaintiff, plus any other monetary advantage gained by the Defendants
10               through their infringement, the exact sum to be proven at the time of
11               trial, or, if elected before final judgment, statutory damages as available
12               under the Copyright Act, 17 U.S.C. § 505 et seq.;
13            c. That a trust be imposed over the revenues derived by Defendants, and
14               each of them, through the sales or distribution of the product at issue;
15            d. That Plaintiff be awarded its attorneys’ fees as available under the
16               Copyright Act, 17 U.S.C. § 505 et seq.;
17            e. That Defendants, and each of them, account to Plaintiff for their profits
18               and any damages sustained by Plaintiff arising from the foregoing acts
19               of infringement;
20            f. That Plaintiff be awarded pre-judgment interest as allowed by law;
21            g. That Plaintiff be awarded the costs of this action; and
22            h. That Plaintiff be awarded such further legal and equitable relief as the
23               Court deems proper.
24

25

26

27   ///
28
                                              - 13 -

                                           COMPLAINT
     Case 2:21-cv-03713 Document 1 Filed 04/30/21 Page 14 of 14 Page ID #:14




 1         Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
 2   38 and the 7th Amendment to the United States Constitution.
 3                                                      Respectfully submitted,
 4

 5
     Dated: April 30, 2021                    By: /s/ Scott Alan Burroughs
                                                   Scott Alan Burroughs, Esq.
 6                                                 Trevor W. Barrett, Esq.
 7
                                                   DONIGER / BURROUGHS
                                                   Attorneys for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               - 14 -

                                            COMPLAINT
